DETAILED ACTION

Receipt is acknowledged of the amendment filed on April 20, 2021, which has been fully considered in this action.  Claims 1, 7-9, 11, 12 have been amended, claim 10 has been canceled and claims 25-27 newly added.  Claims 1-9, 11, 12 and 25-27 remain in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 16/352,290. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a fuel delivery component, comprising: a substantially rigid, unitary structure formed as a single piece of material; at least a first seamless lumen defined by the unitary structure as a first loop/seamless loop and at least one seamless fluid outlet defined by the unitary structure, wherein the fluid outlet defines a seamless outlet lumen in fluid communication with the first seamless lumen, wherein the claim of the instant invention is encompassed claims 1 and 10 of copending Application No. 16/352,290.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 25-27 are allowed.
Claims 2-9, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claim 25:  The prior art did not teach or suggest a fuel delivery component as claimed by the applicant, specifically a fuel delivery component comprising at least a first seamless lumen defined by the unitary structure as a first loop; a second seamless lumen defined by the unitary structure as a second loop; and a third seamless lumen defined by the unitary structure as a third loop; wherein the second seamless lumen and the third seamless lumen are arranged as a non-intersecting weave with the first seamless lumen, together in combination with the other claimed features of applicant’s invention and in view of applicant’s arguments which well taken and found to be convincing.
The following is an examiner’s statement of reasons for allowance of claim 26:  The prior art did not teach or suggest a fuel delivery component as claimed by the applicant, specifically a fuel delivery component comprising at least a first seamless lumen defined by the unitary structure as a first loop; and second seamless lumen defined by the unitary structure disposed at least partly within the first seamless lumen, together in combination with the other claimed features of applicant’s invention and in view of applicant’s arguments which well taken and found to be convincing.
The following is an examiner’s statement of reasons for allowance of claim 27:  The prior art did not teach or suggest a fuel delivery component as claimed by the applicant, specifically a fuel delivery component comprising at least a first seamless lumen defined by the unitary structure as a first loop; and one or more fluid connectors defined by the unitary structure, wherein each of the fluid connectors comprises a fluid fitting configured to couple the fluid connector to an external fluid conduit and defines a seamless connecting lumen in fluid communication with the first seamless lumen, together in combination with the other claimed features of applicant’s invention and in view of applicant’s arguments which well taken and found to be convincing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed April 20, 2021 have been fully considered but they are not persuasive concerning the non-statutory obvious-type double patenting rejection since the rejection still stands.
Applicant’s arguments, see pages 1-5, filed April 20, 2021, with respect to claims 1-9, 11 and 12 have been fully considered and are persuasive.  The rejections of claims 1-9, 11 and 12 under 35 U.S.C. 102 and 103 have been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752